DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/7/2022 has been entered.

Terminal Disclaimer
3.	The E-terminal disclaimer filed on 7/12/2022 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
4.	The information disclosure statements (IDSs) submitted on 3/7/2022 and 6/30/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Remarks
5.	In response to communications filed on 6/30/2022, no new claims have been cancelled; claims 1-2, and 21 have been amended, and no new claims have been added. Therefore, claims 1-3, 6-7 and 21 are presently pending in the application.

Allowable Subject Matter
6.	Claims 1-3, 6-7 and 21 (renumbered 1-6) allowed over prior art made of record.
7.	The following is an examiner’s statement of reasons for allowance: 
	The Applicants’ arguments in the Amendment filed on 6/30/2022 and the terminal disclaimer filed 7/12/2022, have been fully considered and are found persuasive. The prior arts of record Bourbonnais et al. (U.S. Patent Application Publication No. 2004/0030703), in view of Kharatishvili et al. (U.S. Patent No. 9,280,591), in further view of Nara et al. (U.S. Patent No.9,444,811), does not teach, disclose or suggest:
A computer-implemented method for transaction consistency query support for replicated data from a recovery log to an external data store. The prior arts of record do not specifically disclose the method comprising operations for populating a replicated transformation table in an external data store with records using entries of a change data table in a database management system. Populating a replicated transformation table in an external data store with sequential publishing, for each of the entries. Determining whether that entry is a last entry for a transaction by checking a last transaction message indicator. In response to determining that the entry is the last entry for the transaction, setting a maximum transaction commit sequence identifier value for the transaction to a sequence identifier of the last entry. Populating a replicated transformation table in an external data store with parallel publishing, for each of the entries, determining whether that entry is the last entry for the transaction by checking the last transaction message indicator. In response to determining that the entry is the last entry for the transaction, setting a maximum transaction commit sequence identifier value to a last consecutive applied sequence identifier and in response to receiving a query at the external data store, retrieving a set of records from the replicated transformation table in the external data store. Determining whether partial changes have been applied, wherein the partial changes are in records of in-flight transactions that have not committed yet in the external data store and in response to determining that the partial changes have been applied,Page 2 of 7Amdt. dated June 30, 2022Serial No. 15/850,454Docket No. SVL920160035US02 Firm No. 0057.0374C1removing, from the set of records, the records of the in-flight transactions whose sequence identifier values are larger than the maximum transaction commit sequence identifier value. Returning, from the set of records, remaining records having transaction consistency and in response to determining that the partial changes have not been applied, returning the set of records having transaction consistency, as claimed in independent claim 1.
Claims 2, 3, 6-7 and 21 are allowed because they are dependent on independent claim 1.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELLISSA M OHBA whose telephone number is (571)272-4076. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





7/14/2022
Mmo
/MELLISSA M. OHBA/Examiner, Art Unit 2164     

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164